Faville, J.
This ease is very similar to a number of cases that have been before this court. It involves certain notes that were executed by the appellee, and which were delivered to the Daniel Hayes Company as evidence of the purchase price of certain lands in the state of California. The defense was fraud and misrepresentation. The trial court denied the admission of the notes in evidence, and directed a verdict for the appellee, on the main ground that the notes in suit did not bear revenue stamps, and were incompleted instruments.
The cause was tried after the decision of this court in the case of Lutton v. Baker, 187 Iowa 753, and the learned trial court was evidently of the opinion that its ruling was justified *82by the decision of this court in said cause. It was not, however.
Subsequently, the case of Button v. Baker, supra, was overruled by this court, in respect to the effect of failure to attach revenue stamps to a negotiable note, in the case of Farmers Sav. Bank v. Neel, 193 Iowa 685. This ruling was adhered to in Richardson v. Cheshire, 193 Iowa 930.
■ The trial court erred in refusing to receive in evidence the notes sued upon.
Other errors are urged which are not likely to occur upon a retrial of the ease.
For the error pointed out, the judgment of the district court must be, and the same is, — Reversed.
Preston, C. J., Evans and Arthur, JJ., concur.